970 A.2d 1038 (2009)
199 N.J. 117
In the Matter of Anthony J. FUSCO, Jr., an Attorney at Law.
D-122 September Term 2008
Supreme Court of New Jersey.
June 1, 2009.

ORDER
This matter having been duly presented to the Court, it is ORDERED that ANTHONY J. FUSCO, JR., of PASSAIC, who was admitted to the bar of this State in 1972, and who was suspended from the practice of law for a period of three months, effective February 20, 2009, by Order of this Court filed January 20, 2009, *1039 be restored to the practice of law, effective immediately.